DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-6, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior art does not disclose or render obvious the fifth light emitters include: a sixth light emitter placed in a position closest to a middle point of the first side, the sixth light emitter outputting light with an intensity smaller than an intensity of light outputted from the first light emitter and smaller than an intensity of light outputted from the second light emitter, first portion light emitters arranged in a first direction extending from the center of the first light emitter toward the middle point of the first side, the first portion light emitters between the first light emitter and the sixth light emitter outputting light of less intensity with distance in the first direction, and second portion light emitters arranged in a second direction extending from the center of the second light emitter toward the middle point of the first side, the second portion light emitters between the second light emitter and the sixth light emitter outputting light of less intensity with distance in the second direction, wherein the light emitters each include one or more light emitting devices, the number of light emitting devices provided 

    PNG
    media_image1.png
    818
    975
    media_image1.png
    Greyscale

The closest prior art, Sugaya (United States Patent Application Publication 2015/0261042 A1) discloses  the first side (see the position of 6 above), the first portion light emitters between the first light emitter (see the emitters from 1 to 6 above) and the sixth light emitter (see emitter 6) outputting light of less intensity with distance in the first direction (see the shrinking emitter sizes from 1 to 6 in the figure above), and second portion light emitters arranged in a second direction extending from the center of the second light emitter (see the direction from 2 to 6 above) toward the middle point of the first side, the second portion light emitters between the second light emitter (see the emitters between 2 and 6 above) and the sixth light emitter outputting light of less 
Bu Sugaya does not disclose the fifth light emitters include: a sixth light emitter placed in a position closest to a middle point of the first side, the sixth light emitter outputting light with an intensity smaller than an intensity of light outputted from the first light emitter and smaller than an intensity of light outputted from the second light emitter, first portion light emitters arranged in a first direction extending from the center of the first light emitter toward the middle point of the first side, the first portion light emitters between the first light emitter and the sixth light emitter outputting light of less intensity with distance in the first direction, and second portion light emitters arranged in a second direction extending from the center of the second light emitter toward the middle point of the first side, the second portion light emitters between the second light emitter and the sixth light emitter outputting light of less intensity with distance in the second direction, wherein the light emitters each include one or more light emitting devices, the number of light emitting devices provided in the sixth light emitter is smaller than the number of light emitting devices provided in the first light emitter and the number of light emitting devices provided in the second light emitter, and an intensity of light outputted from each of the light emitting devices provided in the first light emitter, an intensity of light outputted from each of the light emitting devices provided in the 
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the projection system of Sugaya to meet the limitations of claims 1 and 11, since such a modification would require applicant’s specification thus constituting improper hindsight. 
Claims 2, 3, 5, 6, and 8-10 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY L BROOKS/Examiner, Art Unit 2882